Order entered October 15, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01193-CV

            CARE TECTURE, LLC DBA PHARMA COMPOUNDIA, Appellant

                                                 V.

               MATHESON COMMERCIAL PROPERTIES, LLC, Appellee

                        On Appeal from the County Court at Law No. 7
                                    Collin County, Texas
                            Trial Court Cause No. 007-02523-2019

                                             ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       On October 9, 2019 we granted appellant’s emergency motion and stayed execution of a

writ of possession issued by the Justice Court on September 17, 2019 pending our resolution of

the issue of our jurisdiction over this appeal. On October 10, 2019 we received appellee’s

response to the emergency motion asserting, among other things, that appellant’s statements of

inability to pay court costs or appeal bond in justice court were improper pursuant to section

24.0052 of the property code. See TEX. PROP. CODE ANN. § 24.0052. On October 11, 2019 we

ordered appellant to file its reply to appellee’s response by 5pm Monday, October 14, 2019,

specifically addressing the issues with respect to the statements of inability to pay.
       After considering appellee’s response and appellant’s reply, we LIFT our stay of October

9, 2019. The parties’ jurisdictional briefs remain due as per our letter of October 9, 2019.


                                                                     /s/ DAVID L. BRIDGES
                                                                         JUSTICE